Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter/ Rejoinder Note
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (Inventions I, II, III, IV, and V), as set forth in the Office action mailed on 5/27/2020, is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2, 12, 3, 13, 4, 14, 7, 8, 17, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-22 are allowed. 
In regards to the independent Claims 1 and 11, the teachings of Hobgood, Berezinski, and Disch, either singularly or in combination, show all the elements of the claim except ranking the set of data points, wherein said ranking assigns, to each data point of the set of data points, a rank that is based on a value of the particular device metric for said each data point relative to values of the particular device metric for the other data points in the set of data points; determining a count of times one or more data points for each device, of the plurality of devices, is found at a given rank at each timestamp of a plurality of timestamps within the particular timeframe; based on a relative number of times the one or more data points for each device, of the plurality of devices, is found at a given rank at each timestamp of the plurality of timestamps within the particular timeframe, and determining whether the entropy value satisfies an imbalance condition; based on determining that the entropy value satisfies the imbalance condition, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims of 11/10/2020 has been withdrawn in view of the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863